Citation Nr: 1536552	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  15-20 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service in the United States Army from November 1944 to August 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

Bilateral hearing loss cannot be reasonably disassociated with the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he currently has bilateral hearing loss due to in-service noise exposure while performing his duties in the Army in Germany during WWII.  Service connection for tinnitus is already in effect, based on acoustic trauma.  The Veteran contends that his hearing was adversely affected by the same acoustic trauma that caused the service-connected tinnitus.  

The determination of whether a veteran has a hearing loss "disability" for VA purposes is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

Review of the Veteran's service medical treatment records reveals that he underwent a service entrance examination in November 1944, and that he underwent a service separation examination in August 1946.  Each examination only provided a spoken voice/whispered voice test, and no other hearing testing was administered.  The Board does not consider the findings of whispered/spoken voice testing to be probative in this case because they have been recognized by VA as unreliable.   

The Veteran submitted his claim for service connection for bilateral hearing loss in May 2014.  The first post-service clinical documentation of the Veteran's claimed hearing loss is found in report of private audiometric testing accomplished that same month.  The puretone threshold results from the May 2014 private audiometric testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
65
95
100
LEFT
30
40
90
110
110

The results were reviewed by a private otolaryngologist who examined the Veteran in May 2014.  The physician noted that the Veteran reported experiencing noise exposure in the form of gunfire and explosions in the military during which, and after which, he had immediate hearing loss, as well as tinnitus.  The physician opined that it was "more likely than not" that the Veteran's hearing loss was related to his noise exposure in the military because most of the Veteran's hearing loss was between 3000 and 8000 Hz which corresponds to the frequencies associated with gunfire of the sort the Veteran was exposed to in the military.

The Veteran was afforded a VA audiometric examination in September 2014.  The puretone threshold results from the September 2014 VA audiometric testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
65
90
100
LEFT
30
50
90
105+
105

Speech recognition testing could not be accomplished.  Each ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  The VA examiner noted that Veteran reported having a decrease in hearing while in the military.  The examiner also noted that the Veteran served in an Army cannon company and then in a rifle company, and that he was exposed to combat noise in WWII.  The examiner stated that there was no evidence to confirm or deny a significant shift in hearing or damage to the auditory system during active service.  The examiner opined that the Veteran's hearing loss was "not at least as likely as not" related to any event in service.  However, the examiner also stated that, in the absence of proof otherwise, the opinion would favor the Veteran.

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently has a bilateral sensorineural hearing loss disability for VA purposes, that there is clinical evidence to the effect that exposure to acoustic trauma does cause sensorineural hearing loss, and that there is objective evidence to support the Veteran's reports of his exposure to acoustic trauma in service.  The Veteran's Army service records indicate that he was assigned to a cannon company of an infantry division and that he served in Germany during WWII.  According to VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty military occupation specialty Noise Exposure Listing), if the duty position is shown to have a "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event; for example, cannon crewmember is an Army military occupation specialty that is "highly probable" for exposure to hazardous noise.  Therefore, the Board accepts the Veteran's assertions of in-service noise exposure as both credible and competent evidence.  In addition, the Veteran has stated that he noticed hearing loss in service and service connection is in effect for tinnitus based on exposure to acoustic trauma in service.  Importantly, there is a private physician opinion that provides a nexus between the Veteran's current hearing loss and his exposure in-service to acoustic trauma.

The negative evidence of record consists of the many decades between service separation and the clinical documentation of hearing loss and the VA audiology opinion rendered in conjunction with the VA examination conducted in September 2014.  However, the VA opinion provided in 2014, both support and dismiss the Veteran's contentions.  The Board finds that the opinion provided by the VA examiner is inadequate.  

As the Veteran was exposed to acoustic trauma in service, the doctrine of reasonable doubt provides a proper basis for granting service connection for bilateral hearing loss.  For these reasons, the Board finds that evidence for and against the Veteran's claim is at least in relative equipoise on the question of whether the currently diagnosed bilateral hearing loss is related to his military service.  The Board will resolve any doubt in the Veteran's favor and finds that the service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


